Name: 2001/399/EC: Commission Decision of 7 May 2001 recognising the fully operational character of the French database for bovine animals (Text with EEA relevance) (notified under document number C(2001) 1183)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  means of agricultural production;  Europe
 Date Published: 2001-05-24

 Avis juridique important|32001D03992001/399/EC: Commission Decision of 7 May 2001 recognising the fully operational character of the French database for bovine animals (Text with EEA relevance) (notified under document number C(2001) 1183) Official Journal L 140 , 24/05/2001 P. 0069 - 0069Commission Decisionof 7 May 2001recognising the fully operational character of the French database for bovine animals(notified under document number C(2001) 1183)(Only the French text is authentic)(Text with EEA relevance)(2001/399/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding labelling of beef and beef products and repealing Council Regulation (EC) No 820/97(1), and in particular Article 6(3) thereof,Having regard to the request submitted by France,Whereas:(1) On 3 December 1999 the French authorities submitted to the Commission a request asking for recognition of the fully operational character of their database that forms part of the French system for the identification and registration of bovine animals.(2) The French request was accompanied by appropriate information that was updated on 24 January 2001.(3) The French authorities have undertaken to improve the reliability of this database ensuring in particular that (i) the delays for notification of movements, births and deaths shall be shortened to seven days at maximum, and the procedure for the control of these delays is introduced, (ii) all kinds of movements shall be recorded in the database, (iii) the existing measures for prompt correction of any errors or deficiencies which could be detected automatically or following the appropriate on-the-spot inspections, are reinforced. The French authorities have undertaken to implement those improvement measures at the latest by 1 September 2001. The French authorities have undertaken to inform the Commission in the event of any problems occurring during the implementation period of the abovementioned measures.(4) In view of the situation in France, it is appropriate to recognise the fully operational character of the database for bovine animals,HAS ADOPTED THIS DECISION:Article 1The French database for bovine animals is recognised as fully operational from 2 September 2001.Article 2This Decision is addressed to the French Republic.Done at Brussels, 7 May 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 204, 11.8.2000, p. 1.